IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 852
                                           :
REAPPOINTMENTS TO ORPHANS’                 : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                     :
COMMITTEE


                                        ORDER

PER CURIAM
         AND NOW, this 16th day of October, Thomas J. Dempsey, Jr., Esquire, Allegheny

County, and Julian E. Gray, Esquire, Allegheny County, are hereby reappointed as

members of the Orphans’ Court Procedural Rules Committee for a term of three years,

commencing January 1, 2021.